DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/20/21 has been entered.  Claims 1-20 remain pending in the application, wherein Claims 5-7, 15-20 remain withdrawn.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 7/20/21.
Election/Restrictions
Claims 3, 4, 11-14 are newly withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/21.  For clarification--
Election was made without traverse in the reply filed on 6/14/21 to Species 1 (Figs. 1-7) and Subspecies A (Figs. 1-5).  As such, the elected Figures are Figs. 1-5.  Regarding Claim 3, as best understood, recitations similar to the amendment of Claim 3 Lines 2-3 “inlaid strand includes a first end fixed to the sole” are found in [0045] which is directed to Fig. 6 which is not part of the elected embodiment due to the Subspecies.  As such, Claim 3 is withdrawn.  Regarding Claim 4, as best understood, recitations similar to the amendment of Claim 4 Lines 1-3 “tensioning the adjustable tensioning cable such that a force is applied to the knit anchor in a direction of the throat area is counteracted by the inlaid strand that is fixed to the sole structure” are found in [0045] which is directed to Fig. 6 which is not part of the elected due to the Subspecies, as aforementioned.   As such, Claim 11 is withdrawn. Regarding Claim 11, as best understood, recitations in Claim 11 Lines 14-16 “wherein the inlaid strand is fixed to the sole structure, and wherein the inlaid strand extends from the sole structure, Regarding Claims 12-14, these claims are withdrawn at the least for depending on a withdrawn claim directed to a non-elected embodiment.
Furthermore, in accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the claim(s), support for any insertions and deletions) (see MPEP § 2266.01). Nowhere in the elected Figs. 1-5 and related specification and claims has support been found for the aforementioned amendments.
Specification
The disclosure is objected to because of the following informalities: 
[0040] seems to be missing from the paragraph numbering
[0042] as best understood in context, “with respect to the embodiments above,” seems to be directed to merely Fig. 6; confirmation is requested
[0042] needs review whether “from the perspective of Fig. 5” should read “from the perspective of Fig. 6”, especially as the context of the recitation (“i.e., beneath the exposed portions 262 of the inlaid strands 260 but above the exterior surface 232 from the perspective of Fig. 5)” seems to be directed to Fig. 6, as the reference numerals are of Fig. 6
Appropriate correction is required.
The specification is objected to
Claim 1 Line 7 “wherein the inlaid strand extends from and about a perimeter of the channel”; especially as support has not been explicitly provided for the amendments as aforementioned, it is unclear whether applicant is depending on Fig. 5 and [0039] “extend around the outer perimeter” for this amendment
Claim 1 Line 9 “tensioning cable extends…through a loop formed by the inlaid strand” is not in the specification; examiner recommends adding the language verbatim into an appropriate section of the specification, such as the summary
Claim 1 Line 11 “channel...extends along an arc oriented towards a throat area of the upper” is not in the specification; examiner recommends adding the language verbatim into an appropriate section of the specification, such as the summary
The amendment filed 10/20/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
[0030] “lower than 15 pounds” and [0030] “lower than 5 pounds” is considered new matter 
[0035] “at least 0.25 cm” and [0035] “at least 0.5 cm” are considered new matter; however, amendment [0035] “at least 1 cm” is supported by the original disclosure of Claim 10
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panian et al (WO 2016/033051), herein Panian.
Regarding Claim 1, Panian teaches an upper for an article of footwear (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 14; abstract "article of footwear includes an upper"; [0071] "article 1306"), comprising:
an adjustable tensioning cable (see Fig. 14A; [00169] "tensile element portion 408…translate or move within the welts 1301"); and
a knitted component forming at least a portion of an exterior surface of the upper ([0168] "referring to Fig….14A, a cross-section of a portion of the embodiment of article 1306 is depicted…welt 1301…generally hollow structures formed by two overlapping and at least partially coextensive layers of knit material"; [00169] "welt 1301 may include an exterior portion 400"),

an inlaid strand within the knitted component (see Fig. 14A; [00169] "multifilament 810"),
wherein the inlaid strand extends from and about a perimeter of the channel (see Fig. 14A, wherein the extend of 810 is from and about at least a portion of a channel perimeter),
wherein the adjustable tensioning cable extends through the channel and through a loop formed by the inlaid strand  (see Fig. 14, especially for through a loop; [00169] "tensile element 408…within the welts 1031"; inasmuch as the tensioning cable has a dimension, it extends through), and
wherein the channel of the at least one anchor extends along an arc oriented towards a throat area of the upper (see Figs. 14 and 14A; wherein the channel has an arc and the channel extends towards a throat area; furthermore, wherein the arc of the channel is oriented in its extension in at least one dimensional direction towards the throat area).
Regarding Claim 2, Panian teaches all the claimed limitations as discussed above in Claim 1.
Panian further teaches wherein the knit anchor is formed with a curved tubular knit structure of the knitted component (see Fig. 14A),
wherein the curved tubular knit structure comprises a first layer and a second layer ([00168] "two overlapping and at least partially coextensive layers"; [00169] "welt 103 may include an exterior portion 400 as well as an interior portion 402"),
and wherein the channel of the at least one anchor is defined between the first layer and the second layer (see Fig. 14A).
Regarding Claim 8, Panian teaches all the claimed limitations as discussed above in Claim 1.

Regarding Claim 9, Panian teaches all the claimed limitations as discussed above in Claim 1.
Panian further teaches wherein the adjustable tensioning cable is slidable relative to the knit anchor ([00169] "tensile element portion 408…move within the welts 1301").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panian et al (WO 2016/033051), herein Panian, as applied to Claim(s) 1, 2, 8 and 9 above, in view of Lovett et al (USPN 9700101), herein Lovett.
Regarding Claim 10, Panian teaches all the claimed limitations as discussed above in Claim 1.
Panian does not explicitly teach wherein the arc comprises a radius of at least 1 cm.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the arc and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 


As such, Panian discloses the general conditions of the claimed invention except for the express disclosure of the value of the arc radius.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the arc radius in the range as claimed, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panian’s arc radius, if necessary, to be of at least 1 cm as it is known in the art as taught by Lovett to consider a proper range of the arc radius for aesthetic purposes and/or while considering preventing lace fatigue (Col. 10 Lines 47-48).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 8-10 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Podhajny et al (USPN 9681704) directed to a sole coupled to an upper and an inlaid strand end loop extending about the channel; Hutchinson et al (USPN 11122850), Meir et al (USPN 11122863) directed to an inlaid with a first end fixed to the sole structure; McFarland II et al (US Publication 2020/0048800), Meir (USPN 9661892), Podhajny (USPN 8973410), Seamarks et al (USPN 8881430) directed to tensioning cable within a channel. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732